Per Curiam.
It would appear from the examination of the papers which were before the surrogate in the matter of this commission, that the contestants might have been adjudged to be in default, and that the motion to suppress the commission which had been issued might have been absolutely denied, without granting any relief whatever. But it appears that the learned surrogate, in the consideration of the motion, also considered the objections which the proponent had made to the interrogatories attached to the commission, and also allowed the cross-interrogatories propounded by the contestant. The contestant thus obtained all that he was entitled to, and perhaps more, and has no ground to complain of the action of the surrogate.
The order appealed from should be affirmed, with ten dollars costs and disbursements.